Opinion issued June 27, 2002







In The
Court of Appeals
For The
First District of Texas



NO. 01-02-00115-CV



DARRYL S. SIMON, Appellant

V.

DILLARD'S, INC. AND DILLARD NATIONAL BANK, Appellees



On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 754,769



O P I N I O N
	There are two judgments denoted as "final" in the clerk's record.  The first was
signed on June 6, 2000; the second was signed on October 9, 2001.  The first
judgment was never vacated, but it appears to this Court that it was not, in fact, final
because it disposed only of appellees' counterclaims, not the claims filed by
appellant.
Accordingly, this is an appeal from the judgment signed on October 9, 2001.  
	A motion for new trial was timely filed, as was the notice of appeal.  The court
reporter has advised this Court that there is no reporter's record.  The clerk's record
was filed on February 4, 2002.  Therefore, appellant's brief was due on March 6,
2002.  Appellant has filed two motions for continuances, stating that the parties are
discussing settlement.  
	On May 2, 2002, the Court issued an order, stating in pertinent part as follows:

	The motions for continuance are granted as follows: The Court will
stay this appeal for a period of 30 days from the date of this order to
allow the parties an opportunity to complete their settlement and to file
a joint motion to dismiss.
 	No further requests for continuances will be entertained unless the
request is jointly signed by all parties to the appeal.
 

	If no joint motion to dismiss or appellant's motion to dismiss under Tex.
R. App. P. 42.1(a)(2) is filed within the next 30 days, appellant's brief
will be due 45 days after the date of this order.  Appellant is advised that
failure to timely file his appellant's brief may result in dismissal of his
appeal. See Tex. R. App. P. 38.8(a)(1). 

	No joint motion to dismiss the appeal has been filed by the parties.  Appellant
has not filed a motion to dismiss, nor has appellant filed his brief.  Appellant has not
filed any response to the Court's order of May 2, 2002.
	Accordingly, the appeal is dismissed for want of prosecution.  See Tex. R. App.
P. 38.8(a)(1). 
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.